 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    CION PERALTA,                                      Case No. 1:18-cv-01023-DAD-EPG

12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING THAT DEFENDANT’S
13            v.                                         MOTION FOR AN ORDER REVOKING
14                                                       PLAINTIFF’S IN FORMA PAUPERIS STATUS
      J. SWETALLA, et al.,
                                                         BE DENIED
15                        Defendants.
                                                         (ECF NO. 15)
16

17

18

19           On July 30, 2018, Plaintiff commenced this action by filing a Complaint against J.
20   Swetalla, L. Machado, V. Powers, J. Sebok, and Xavier Cano (collectively, “Defendants”). (ECF
21   No. 1.) Plaintiff brings claims under the First, Eighth, and Fourteenth Amendments of the U.S.
22   Constitution, as well as the Prison Rape Elimination Act and various portions of state law.
23   Plaintiff paid the filing fee at the time he filed suit.
24           The Court screened the Complaint and ultimately recommended that this action proceed
25   on Plaintiff’s claims against Defendant Swetalla for sexual assault and excessive force in
26   violation of the Eighth Amendment, retaliation in violation of the First Amendment, and
27   negligence; and against Defendants Powers and Cano for denial of due process in violation of the
28
                                                           1
 1   Fourteenth Amendment. The Court further recommended dismissal of all other claims and

 2   defendants, including Defendant Sobak. The district judge adopted the findings and

 3   recommendations on April 8, 2019. (ECF No. 10.)

 4           On June 21, 2019, Defendants filed a “Motion to Revoke Plaintiff’s in Forma Pauperis

 5   Status and Require the Prepayment of Filing Fees.” (ECF No. 15.) Defendants contend that

 6   “Plaintiff is a ‘three-striker’ under 28 U.S.C. § 1915(g).” (Id.)

 7           But, as even a cursory glance at the docket sheet reveals, Plaintiff is not proceeding in

 8   forma pauperis in this matter. Whether he has “three strikes” under 28 U.S.C. § 1915(g) is

 9   irrelevant because Plaintiff paid the filing fee.

10           Accordingly, for the reasons set forth herein, IT IS HEREBY RECOMMENDED, that

11   Defendants’ “Motion to Revoke Plaintiff’s in Forma Pauperis Status and Require the Prepayment

12   of Filing Fees” be denied.

13           These findings and recommendations are submitted to the district judge assigned to the

14   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one (21) days after

15   being served with these findings and recommendations, Defendant may file written objections

16   with the Court. Defendants are advised that failure to file objections within the specified time

17   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

18   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19   IT IS SO ORDERED.
20
         Dated:     August 23, 2019                             /s/
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
